      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 1 of 8




 1 Jaburg & Wilk, P.C.
   3200 N. Central Avenue, 20th Floor
 2 Phoenix, AZ 85012
   602.248.1000
 3
   Maria Crimi Speth (012574)
 4 mcs@jaburgwilk.com
   Laura Rogal (025159)
 5 lar@jaburgwilk.com
   Michael B. Dvoren (027386)
 6 mbd@jaburgwilk.com
   Aaron K. Haar (030814)
 7 akh@jaburgwilk.com
 8 Attorneys for Plaintiffs/Counterdefendant
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                    FOR THE DISTRICT OF ARIZONA
11
      IOW, LLC, an Arizona limited liability
12    company; WHEN Enterprises Corp. a          Case No. 2:18-cv-01649-DGC
      Delaware corporation,
13
      Plaintiffs,                                Motion For Reconsideration Re:
14                                               Dispute Over Who Originated The Title
      v.                                         Of The Book
15
      Michael Breus and Lauren Breus,
16    husband and wife; Hachette Book            (Assigned to the Hon. David G. Campbell)
      Group, Inc., a New York corporation;
17    Little, Brown and Company, a New
      York corporation,
18
                        Defendants.
19
20    Michael Breus and Lauren Breus,
      husband and wife,
21
                        Counterclaimants,
22
      v.
23
      WHEN Enterprises Corp., a Delaware
24    corporation,
25                      Counterdefendant.
26
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 2 of 8




 1            Pursuant to Rule 59(e), Fed.R.Civ.P. and Local Rule 7.2(g), Plaintiffs IOW, LLC
 2 and WHEN Enterprises, Corp. request that this Court reconsider its finding in the
 3 August 26, 2019 Order (Dkt. 94) that it is undisputed that it was the publisher who came
 4 up with idea to title the book “The Power Of When.” Plaintiffs respectfully submit that
 5 the Court engaged in clear error when it weighed disputed facts in favor of Defendants,
 6 the moving party on the issue, without considering the abject bias of the testifying
 7 witness. Instead, the Court should have concluded that there was a material question of
 8 fact with respect to Dr. Breus’s role in creating the title of the book because (1) the title
 9 is nearly identical (the only difference is the addition of the word “the”) to Plaintiff’s
10 proposed trademark; (2) the publisher asked Dr. Breus for input on the title the very
11 same day as Randy Miller sent Dr. Breus highly confidential branding materials that
12 included very similar phrases; (3) emails refer to text messages on the very same day
13 from Dr. Breus about his input on the title; (4) those text messages are missing with no
14 reasonable explanation for why they were deleted; and (5) the publisher’s testimony is
15 subject to impeachment because it has motivation to take responsibility for choosing the
16 title. With such a fact question in place, the evidence should be presented at trial for the
17 trier of fact to balance in their entirety, including witness credibility.
18            The Federal Rules of Civil Procedure do not expressly recognize a “motion for
19 reconsideration.” Clough v. Rush, 959 F.2d 182, 186 n. 4 (10th Cir. 1992). Instead such
20 a motion is typically treated as a motion to alter or amend a judgment under Rule 59(e)
21 or a motion for relief from judgments or orders under Rule 60(b). See Computerized
22 Thermal Imaging, Inc. v. Bloomberg, L.P., 312 F.3d 1292, 1296 n. 3 (10th Cir. 2002).
23 “A motion for reconsideration of summary judgment is appropriately brought under
24 Rule 59(e).” Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985).
25            Courts have established three grounds justifying reconsideration: (1) an
26 intervening change in controlling law; (2) the availability of new evidence; and (3) the
                                               1
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 3 of 8




 1 need to correct clear error or prevent manifest injustice. Allstate Ins. Co. v. Herron, 634
 2 F.3d 1101, 1111 (9th Cir. 2011); Mustafa v. Clark County Sch. Dist., 157 F.3d 1169,
 3 1178-79 (9th Cir. 1998). This Motion is brought under the third prong, which seeks to
 4 correct clear error on the ruling on the motion for summary judgment and prevent
 5 manifest injustice.
 6            To warrant reconsideration of the Court’s Order, this Motion demonstrates that
 7 the Court “committed clear error or the initial decision was manifestly unjust.” School
 8 Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
 9 In particular, the Court did not adequately consider the requirement that all reasonable
10 inferences be drawn in favor of Plaintiffs on the summary judgment motion, as the
11 nonmoving party, as opposed to in favor of the Defendants. The Court weighed witness
12 testimony in favor of Defendants instead of Plaintiffs, despite there being controverting
13 evidence and witness bias problems on the face of the record before the Court.
14            As is often repeated, on summary judgment, the moving party bears the initial
15 burden of demonstrating the absence of a genuine issue of material fact. Celotex Corp.
16 v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Plaintiffs disagree
17 that this burden was met by Defendants with respect to who it was that came up with the
18 title for Dr. Breus’s book. However, assuming the Court declines to reconsider that
19 threshold burden, then it still must have drawn all reasonable inferences in favor of
20 Plaintiffs when looking at the specific material facts in dispute. Matsushita Elec. Indus.
21 Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
22 That did not occur here.
23            The record demonstrates that Tracy Behar was Breus’s editor with the publishing
24 company Little, Brown and Company. (Dkt. 73). In that role, she necessarily has a
25 vested interest in the success of both the Book and Dr. Breus as an author. Her financial
26
                                                 2
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 4 of 8




 1 wellbeing is tied to how the Book sells. Indeed, her employer was a party in this
 2 litigation until a recent settlement.
 3            Interestingly enough, the Declaration of Behar refers to the titling of the book in
 4 the passive voice. (Dkt. 73). She says the Book “ultimately bec[a]me titled ‘The Power
 5 of When…’” Id. at ¶ 2. Plaintiffs rely on the deposition of Tracy Behar and the
 6 declaration of Dr. Breus. (Dkt. 77, ¶ 21). However, Behar’s testimony isn’t anywhere
 7 near as conclusive as Defendants’ Statement of Facts would suggest, or as the Court
 8 accepted without acknowledging the underlying witness bias of Ms. Behar.
 9            There were a few lines of testimony in the deposition of Ms. Behar with respect
10 to the naming of the Book. To begin with, she testified that there were “probably lots of
11 emails about the title” of the book. (Dkt. 77, Ex. B at 101:3-101:7). Those emails were
12 between Ms. Behar, Val Frankel, Alex Glass and Dr. Breus. Id. In addition to those
13 emails, Ms. Behar also had “an actual meeting every week to discuss titles of books”
14 with her coworkers at Little Brown. (Id. at 101:24-102:2; 104:18-104:25). Ms. Behar
15 then continued on to testify that during a Little, Brown meeting, the title “The Power of
16 When” was discussed based on prior conversations with Ms. Frankel and Dr. Breus
17 about “The Science of When”. (Id. at 105:19-107:16).
18            Defendants argue that the fact that the book title The Power of When is virtually
19 identical to POWER OF WHEN, a phrase that Mr. Miller had engaged trademark
20 counsel to search for availability, is pure coincidence. (See Dkt. 84-1, 6 of 41).
21 However, the timeline of the evidence is beyond what can be chalked up to coincidence:
22            June 25, 2015 8:34 am:       Randy Miller sends Dr. Breus a highly confidential
23                                         email that contained detailed branding samples,
24                                         including iterations of “When” and “The Power”
25                                         (Dkt. 84 at ¶¶ 54-57, Exhibit 13).
26
                                                    3
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 5 of 8




 1            June 25, 2015 12:33 pm       Behar emails Dr. Breus saying that they needed to
 2                                         finalize a title and she needed ideas (Dkt. 84-14, p. 3)
 3            June 25, 2015 2:08 pm:       Dr. Breus texts Alex Glass with “some thoughts”
 4                                         about the title of the book, apparently including the
 5                                         Science of When. (Dkt. 84-14 at p. 2). Those texts
 6                                         are missing.
 7            June 25, 2015 10:59 pm:      Dr. Breus responds to Mr. Miller’s email from earlier
 8                                         that day saying that he “wasn’t a fan of any of them”
 9                                         and that the proposed branding, including the phrases
10                                         that associated “The Power” with “When” were
11                                         “slick or agency.” (Id. at ¶ 58).
12            Dr. Breus then adopted the title of “The Power of When” as the title of his book
13 despite trying to convince Mr. Miller that similar taglines were slick or agency.
14            That the text messages between Dr. Breus and Alex Glass relating to the title of
15 the book are missing is highly suspicious. (Dkt. 83 at fn. 1; see also Dkt. 84 at p. 40). In
16 those same June 25, 2015 emails between Mr. Glass, Ms. Behar, Ms. Frankel and Dr.
17 Breus (occurring on the same date that Randy Miller was emailing Dr. Breus about
18 “The Power” and “When” being used together), Mr. Glass advised Ms. Behar that Dr.
19 Breus had texted him “with some thoughts” about the book’s title. Id. We don’t know
20 what those thoughts about the title were, because Dr. Breus deleted those texts, and now
21 “does not recall” what he said. Id.
22            Without any conclusive testimony, it would be inequitable for the Court to
23 presume that Dr. Breus did not have any input on the use of the title “The Power of
24 When.”
25            Furthermore, Ms. Behar is inherently biased in her testimony which attempts to
26 shield Dr. Breus from having any role in the creation of the title.
                                               4
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 6 of 8




 1
                       Bias is a term used in the “common law of evidence” to
 2                     describe the relationship between a party and a witness
                       which might lead the witness to slant, unconsciously or
 3                     otherwise, his testimony in favor of or against a party. Bias
                       may be induced by a witness’ like, dislike, or fear of a party,
 4                     or by the witness’ self-interest. Proof of bias is almost
                       always relevant because the jury, as finder of fact and
 5                     weigher of credibility, has historically been entitled to assess
                       all evidence which might bear on the accuracy and truth of a
 6                     witness’ testimony.
 7 United States v. Hankey, 203 F.3d 1160, 1171 (9th Cir. 2000) (quoting United States v.
 8 Abel, 469 U.S. 45, 52 (1984)). The bias of Ms. Behar is substantial. As the publisher of
 9 Dr. Breus’ book, she would have known at the time she testified that if Dr. Breus
10 violated his NDA when titling the book, the book title was at risk. Changing the title to
11 a published book would cost Little, Brown (Ms. Behar’s employer) money, on top of
12 the negative publicity that will be associated with the finding of fact that Dr. Breus
13 misappropriated the title of his book from Plaintiffs. Such negative publicity and
14 expense cannot be ignored when considering Ms. Behar’s already suspicious testimony
15 that it was Little, Brown who participated in the creation of a title that was virtually
16 identical to one of Plaintiff’s proposed trademarks.
17            Dr. Breus himself is also biased regarding the development of the book title.

18 Quite frankly, it is incredulous to believe that despite receiving an email from Randy
19 Miller on June 25, 2015 about using the phrases “The Power” and “When” as taglines
20 for Plaintiffs’ business, that Dr. Breus has no input whatsoever in creating the title of
21 his book.
22            Evidence of witness bias is generally relevant under Rule 401 and admissible to

23 impeach a witness. See United States v. Abel, 469 U.S. 45, 50–51, 105 S. Ct. 465, 469,
24 83 L.Ed. 2d 450 (1984) (“A successful showing of bias on the part of a witness would
25 have a tendency to make the facts to which he testified less probable in the eyes of the
26 jury than it would be without such testimony.”). Bias includes evidence about the
                                           5
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 7 of 8




 1 “relationship between a party and a witness which might lead the witness to slant,
 2 unconsciously or otherwise, his testimony in favor of or against a party,” which includes
 3 evidence of a witness’s “self-interest.” Id. at 52, 105 S. Ct. at 469. “Pecuniary interest
 4 may be shown to prove bias,” including the amount of money at issue, “because the jury
 5 may reasonably believe that the willingness of a witness to lie or shade testimony would
 6 be affected, not only by whether the results may benefit him, but also by how much.”
 7 United States v. Harris, 185 F.3d 999, 1008 (9th Cir. 1999) (finding trial court's
 8 exclusion of witnesses' pecuniary bias violated defendant's constitutional rights, but
 9 finding error harmless); see also United States v. Dees, 34 F.3d 838, 844 (9th Cir. 1994)
10 (finding evidence of witness's pecuniary interest in particular outcome of trial
11 admissible to prove bias and not unfairly prejudicial); United States v. Int'l Bus.
12 Machines Corp., 84 F.R.D. 651, 652 (S.D.N.Y. 1979) (“Inquiry into a witness' financial
13 interest in the outcome of a case, and the extent of that interest, is essential if bias is to
14 be uncovered.”). This bias is real, and should be considered by a trier of fact when
15 weighing the testimony of Dr. Breus and Ms. Behar regarding the creation of the title
16 “The Power of When.”
17            Witness bias creates a material issue of fact as to whether Dr. Breus suggested
18 the title to Little, Brown, or Little, Brown suggested the title to him. Plaintiffs should
19 have been allowed to prove at trial, through circumstantial evidence or otherwise,
20 including attacking the credibility of the testifying witnesses, that what is claimed by
21 Defendants in the summary judgment motion regarding the development of the title is
22 not actually how the events unfolded.
23            For these reasons, Plaintiff respectfully request that the Court modify its Order
24 dated August 26, 2019, and withdraw (1) its finding of fact that it was the publisher who
25 singlehandedly originated the title “The Power of When,” and (2) its dismissal of
26
                                                  6
     19596-19596-00001\LAR\MCS\3643727.2
      Case 2:18-cv-01649-DGC Document 102 Filed 09/09/19 Page 8 of 8




 1 Plaintiffs’ claim for breach of contract based on its factual finding that the publisher
 2 chose the title. (Dkt. 94 at pp. 6-8).
 3
 4            DATED this 9th day of September, 2019.
 5
                                                 Jaburg & Wilk, P.C.
 6
 7
                                                 /s/Maria Crimi Speth
 8                                               Maria Crimi Speth
                                                 Laura Rogal
 9                                               Michael B. Dvoren
                                                 Aaron K. Haar
10                                               3200 N. Central Avenue, 20th Floor
                                                 Phoenix, AZ 85012
11                                               Attorneys for Plaintiffs/Counterdefendant
12
13
                                           CERTIFICATE OF SERVICE
14
   I hereby certify that on the 9th day of September, 2019, I electronically transmitted the
15 attached document to the Clerk’s Office using the CM/ECF System for filing, and for
   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
16
                                         Sean Garrison
17                               Bacal & Garrison Law Group
                            6991 East Camelback Road, Suite D-102
18                                   Scottsdale, AZ 85251
                                Sean.Garrison@bacalgroup.com
19                     Attorneys for Defendants/Counterclaimants Breus
20
21                                                         /s/ Joy Brown
22
23
24
25
26
                                                      7
     19596-19596-00001\LAR\MCS\3643727.2
